*777OPINION UPON REHEARING-.
Friday, February 3, 1893.
Kinne, J.
— The former opinion in this ease will be / found above. As the facts are fully stated in the original opinion, we need not set them out herein. After a most careful investigation of the questions involved in the case, we are content with the conclusions reached in the original opinion, and must adhere thereto. The petition charges that the defendants were negligent in attempting to manage the’ erection of the building, and that they did not employ a skilled foreman or carpenter to erect it. The testimony tends to show that a member of the firm superintended the work on the building. The proposition of law is conceded that, if he was competent, it was not negligence for him to assume the discharge of such a duty. If the person in charge of the work, whether one of the defendants or another, was in fact competent, then there was no negligence in failing to employ one who was competent. What- proof was necessary to establish the allegation of the petition of negligence in failing to employ a .competent person to superintend the erection of the building? The one fact only that the person in charge was not competent. If the law requires a competent person to be in charge to avoid negligence, the effect of an allegation that the defendants failed to employ a competent person must be understood as alleging that whoever was in charge was -incompetent. As the evidence shows that the defendants themselves had the work in charge, the court, in the ninth instruction, properly directed the inquiry of the jury to the question of their competency, regardless of an express averment that the particular person in charge was not competent. Other questions are sufficiently considered in the original opinion. Affirmed,